Citation Nr: 0838276	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation from the 10 
percent assigned effective from the September 1, 2003, 
constituting a reduction from the formerly assigned 100 
percent disability rating for non-Hodgkins lymphoma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from June 1961 to June 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office, which 
assigned a 0 percent (noncompensable) disability rating for 
the veteran's non-Hodgkins lymphoma for the period beginning 
on September 1, 2003.  By an August 2003 decision during the 
course of the appeal, the RO increased the disability rating 
for the period beginning September 1, 2003, to 10 percent.  

The evidentiary record reflects that the veteran underwent 
cardiac bypass surgery in 1999, prior to the diagnosis of 
non-Hodgkins lymphoma in 2000, and experienced a progression 
of cardiovascular disease thereafter, presenting the 
possibility of secondary service connection for 
cardiovascular disease to the extent of aggravation by 
treatment, including particularly chemotherapy and/or 
radiation, for the non-Hodgkins lymphoma.  This scenario 
implies a claim for service connection for cardiovascular 
disease, based upon secondary aggravation as due to non-
Hodgkins lymphoma or the treatment therefor, which is 
referred to the RO for appropriate action under 38 C.F.R. 
§ 3.310 (2008).


FINDINGS OF FACT

1.  The RO satisfied due process requirements in reducing the 
100 percent rating for the veteran's service connected non-
Hodgkin's lymphoma.

2.  The residuals of the veteran's service-connected non- 
Hodgkin's lymphoma, for the entire rating period beginning 
September 1, 2003, include limited fatigue and some sensory 
peripheral neuropathy affecting only the phalanges of the 
left upper extremity, and hemoglobin levels above 10gm/100ml.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of non-Hodgkin's lymphoma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.105(e), 4.1-4.7, 4.21, 4.27, 4.117, Diagnostic Code 
7715-7700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  

By a VCAA letter in March 2002, prior to the RO's initial 
adjudication of the claim for service connection for non-
Hodgkins lymphoma, the veteran was informed of the notice and 
duty to assist provisions of the VCAA, and was informed of 
the information and evidence necessary to substantiate his 
claim for service connection.  The RO, in the November 2002 
rating decision, granted service connection for non-Hodgkins 
lymphoma and assigned an initial 100 percent disability 
rating, then, in the November 2002 rating action, proposed 
reduction of the veteran's disability rating for non-Hodgkins 
lymphoma to noncompensably disabling effective from September 
1, 2003.  The proposed reduction was effectuated by the June 
2003 RO rating action assigning a noncompensable rating for 
the rating period beginning September 1, 2003, and that 
rating was continued in an August 2003 rating action.  A 
January 2006 rating action assigned the 10 percent disability 
rating effective from September 1, 2003.  

Thus, the rating on appeal, for the period beginning 
September 1, 2003, originated with the veteran's initial 
claim for service connection.  This is owing to the governing 
diagnostic code's rating structure applicable to non-Hodgkins 
lymphoma, wherein an initial 100 percent disability rating is 
assigned for a period until six months after therapeutic 
procedures to treat or eradicate the disease, with a rating 
thereafter proposed based on examination, with a rating 
assigned for residuals in the absence, as in this case, of 
local non-Hodgkins lymphoma recurrence or metastases.  
38 C.F.R. § 4.117, Diagnostic Code (DC) 7715 (2008).   
However, it is technically not an initial rating, because it 
follows a notice of proposed reduction.   

For an increased compensation claim (which is in essence the 
nature of the claim here for an increase from the rating 
assigned post-100-percent-rating for non-Hodgkins lymphoma 
under DC 7715), 38 U.S.C.A. § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.  

Considering notice criteria as delineated in Vazquez-Flores, 
the Board finds that these requirements were adequately 
fulfilled by the above-noted VCAA letter in March 2002, and 
by notices, proposed rating action, rating actions, and an 
SOC and SSOC that followed thereafter.  To the extent all 
notice prior to last readjudication may have fallen short of 
the broadest interpretations of all requirements under 
Vazquez-Flores, the Board here finds that the veteran 
suffered no prejudice thereby.  Specifically, the veteran was 
informed that to substantiate the claim he must provide, or 
must ask the VA to obtain, medical or lay evidence showing 
worsening of the non-Hodgkins lymphoma or its residuals and 
the effect on the veteran's work and regular functioning. 

By the November 2002 proposed rating action, the RO informed 
the veteran that the 100 percent disability rating would be 
assigned during active disease or treatment, and that a 
reduction would be based on an examination six months 
following cessation of treatment.  The RO then further 
informed that the new disability rating would be based on 
active disease or significantly disabling residuals, with a 
non-compensable rating assigned in the absence of either of 
those criteria.  A November 2002 letter accompanying that 
proposed reduction appropriately informed that the veteran 
had 60 days to reply to the proposed reduction, and that he 
should submit any evidence, including medical or other 
evidence, showing why the proposed reduction should not be 
made, including recent treatment records and any detailed 
findings about the condition.  

The veteran was also appropriately asked to submit relevant 
private treatment records, and to submit an authorization to 
release private records, so that the RO could assist in 
obtaining these.  The veteran did submit authorizations, and 
the RO with that authorization was able to obtain and 
associate with the claims file records from authorized 
private sources.  The RO informed the veteran of records 
obtained, and by implication of records not obtained, 
including by the appealed June 2003 rating reduction; by the 
August 2003 rating action which continued the noncompensable 
rating assigned; by a January 2006 SOC; by a January 2006 
rating action which granted a 10 percent evaluation effective 
from September 1, 2003; and by a July 2006 SSOC.  

VA cannot be faulted in its development efforts by any 
failure of the veteran to assist his claim to the greatest 
extent possible in response to notices and offers of 
assistance in furtherance of his claim.  The Board notes that 
the duty to assist in the development and adjudication of a 
claim is not a one-way street.  See Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193.  See also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

By providing the above-noted notice and development 
assistance, including obtaining private treatment records; by 
obtaining an official examinations in October 2002 and May 
2006, both addressing the veteran's non-Hodgkins lymphoma and 
its residuals; by addressing further statements by the 
veteran; and by issuance of rating actions and an SOC, as 
noted, the RO satisfactorily completed the indicated notice 
and development assistance required in this case, including 
pursuant to the VCAA.  

The RO appropriately requested and obtained indicated private 
medical records for which the veteran provided authorization, 
and informed the veteran of records obtained and, by 
implication, records not obtained, including by the appealed 
rating actions and the SOC.  Hence, no further notice or 
assistance was required to obtain records from those or other 
sources.  The case presents no reasonable possibility that 
additional evidentiary requests would further the claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

The October 2002 and May 2006 official examinations, taken 
together, along with records of private treatment, are 
adequate for the Board's adjudication herein.  Private 
treatment records obtained do not indicate pertinent findings 
or treatment for disability as associated with the veteran's 
non-Hodgkins lymphoma or residuals thereof, beyond that noted 
by the RO and considered herein for the present adjudication.  
Thus, the Board determines that the evidentiary record is 
adequate, and that no medical question remains, regarding the 
veteran's claim for increased rating.  A remand for an 
examination based on his unsubstantiated allegations of some 
other unspecified basis of compensation as related to his 
non-Hodgkins lymphoma would constitute an unreasonable delay 
and expenditure of scarce VA resources.  See 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").  Allegations that higher levels of 
compensation should be paid based on unspecified 
characteristics of the service-connected non-Hodgkins 
lymphoma or its residuals, beyond that which is already the 
basis of the 10 percent rating assigned, for the rating 
period in question, is not contended or otherwise shown to be 
supported by any unobtained evidence.  

The veteran submitted written statements addressing his 
claim, and also testified before a Decision Review Officer 
(DRO) at an October 2004 hearing, a transcript of which is 
contained in the claims file.  He had also requested a Travel 
Board hearing, and this was duly scheduled in August 2008.   
However, the veteran contacted VA on the day of that hearing 
and cancelled the hearing.  He has not requested an 
additional opportunity for a hearing.  Neither the veteran 
nor his representative has expressed a desire to further 
address his appealed claim that has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  See Quartuccio v. 
Principi, supra.  The Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

II.  Claim for an Increased Evaluation for Non-Hodgkins 
Lymphoma, upon
Reduction in the Applicable Rating from 100 to 10 percent, 
Based on Schedular Rating Requirements

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented in hearing testimony and 
as documented in written submissions as well as in reports of 
medical treatment and examination.  While such symptoms as 
pain or numbness and fatigue may be to some degree inherently 
subjective, the Board looks to the veteran's statements as 
supported by more objective indicia of disability, including 
observable limitations of functioning, test and X-ray 
findings, and conclusions of medical treatment professionals 
and examiners.  

Under Diagnostic Code 7715, non-Hodgkin's lymphoma with 
active disease or during a treatment phase warrants a 100 
percent evaluation.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by VA 
examination.  If there has been no local recurrence or 
metastasis, then a rating shall be based on residuals.  38 
C.F.R. § 4.117, DC 7715. 

A note following Diagnostic Code 7715 states that for non-
Hodgkins lymphoma the 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  The note also provides that, if 
there had been no local recurrence or metastasis, then the 
condition is to be rated on the basis of residuals.  Any 
change, i.e., reduction in evaluation based upon subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).

Under 38 C.F.R. § 3.105(e), when a reduction in the rating of 
a service-connected disability is considered warranted and 
the lower rating would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his last address of record of the contemplated 
action and furnished detailed reasons therefor. The 
beneficiary must be given 60 days for presentation of 
additional evidence to show that compensation payments should 
be continued at the present level. 

The Board notes at the outset that the requirements of 
38 C.F.R. §  3.105(e) were complied with in this case, 
including notice with details of the reduction, a proposed 
reduction, and the affording of 60 days for presentation of 
evidence.  In this case, the same official examination in 
October 2002 was used to assign the initial 100 percent 
evaluation for non-Hodgkins lymphoma assigned from October 9, 
2001, and for the proposed and actual reduction in rating 
effective from September 1, 2003.  Hence, there was no 
"subsequent rating" as the basis of the reduction which was 
required to meet specific regulatory standards, prior to the 
reduction from the 100 percent rating.  Rather, a subsequent 
examination in May 2006, which did meet the provisions of 
38 C.F.R. § 3.105(e), was the basis of increasing the rating 
effective from September 1, 2003, to 10 percent disablility, 
based upon ongoing residuals of chemotherapy, without 
recurrence or metastases.  

For the entire rating reduction period in question, beginning 
from September 1, 2003, the veteran has not been in active 
treatment for his non-Hodgkin's lymphoma, but rather has been 
under ongoing observation treatment to guard against any 
recurrence, with no active disease present.  Hence, a 
compensable rating under DC 7715 is not appropriate, but 
rather any compensable rating to be assigned must be based on 
residuals.  The RO has appropriately assigned a rating by 
analogy to anemia, based on the veteran's symptom of fatigue, 
under Diagnostic Code 7700.  That code dictates that 
hemoglobin of 10gm/100ml or less with findings such as 
weakness, easy fatigability, or headaches warrants a 10 
percent disability rating.  A 30 percent disability rating is 
not warranted unless there is hemoglobin of 8gm/100ml or less 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath. 38 C.F.R. § 4.117, 
DC 7700. 

The lower hemoglobin count warranting a 30 percent rating 
under DC 7700 has not been shown, and indeed the hemoglobin 
count for a 10 percent rating has also not been met, for the 
rating reduction period in question, and the Board does not 
find that the veteran's reports of fatigue which he 
attributes to his non-Hodgkins lymphoma are of such severity 
as to warrant a 30 percent evaluation.  Rather, the Board 
here finds that the symptoms presented as attributed to the 
veteran's non-Hodgkins lymphoma, consisting of limited 
fatigue and some sensory peripheral neuropathy affecting the 
distal phalanges of the left upper extremity (both symptoms 
attributed as residuals of chemotherapy) more nearly 
approximate those warranting a 10 percent rating for the 
entire rating interval beginning September 1, 2003.  

The veteran had a B-cell lymphoma excised from his right 
posterior axilla in October 2000.  He underwent private 
treatment with radiation and chemotherapy courses.  An 
October 2001 private hematology/oncology treatment note 
informed that the veteran had completed chemotherapy and 
radiation treatment, but that he had chronic interstitial 
pneumonitis and had been on tapering doses of steroids.  On 
that visit, he was reportedly well, other than a slight dry 
cough.  Objectively in October 2001, the lungs were clear, 
the heart had regular rate and rhythm, the abdomen was soft, 
there was no peripheral lymphadenopathy, and the skin was 
without acute radiation findings other than a very minimal 
amount of desquamation in the right infraclavicular area, 
with no other acute radiation findings.  There were no focal 
neurological deficits, and CBC was normal.  The veteran was 
then placed under continued observation only.  

A January 2002 private hematology/oncology treatment note 
informed that the veteran's courses of chemotherapy and 
radiation were completed, that he felt well overall, and that 
there were no objective signs of disease, with no peripheral 
lymphadenopathy, no evidence of any soft tissue recurrence in 
the right scapular area, abdomen soft without palpable 
masses, lungs clear, heart with regular rate and rhythm, 
extremities without edema, and CBC normal.  

The official examination afforded the veteran in October 
2002, prior to the RO's granting of service connection and 
assignment of initial rating for his non-Hodgkins lymphoma, 
noted that the veteran was confirmed with the disease upon 
excision and biopsy of a lesion in the posterior right 
shoulder in October 2000.  The examiner noted that the 
veteran then underwent chemotherapy and radiation, with 
radiation completed in June 2001, with the condition in 
remission.  He reported having occasional weakness and lack 
of energy, and some respiratory problems.  The examiner did 
not note the veteran's comorbid conditions, including 
cardiovascular disease.  Upon examination, the veteran was 
able to perform three squats with no change in pulmonary or 
cardiovascular status.  Laboratory studies were within normal 
limits, with hemoglobin of 15.8 and hematocrit of 44.1.  The 
examiner assessed that the veteran's non-Hodgkins lymphoma 
was in remission without evidence of significant current 
residuals of treatment.  

At his October 2004 DRO hearing, the veteran testified as to 
still having difficulty breathing, which he related to a 
triple-bypass operation and a circulatory disorder which 
impaired his ability to climb stairs or walk uphill, such 
that he would become out of breath.  He also informed that he 
could not maintain an erection.  He testified to some 
difficulties with feelings of depression at times which also 
might be affecting his sexual functioning.  He also related 
that he did woodworking, and that it took him a bit longer to 
complete woodworking tasks.  However, he testified that he 
did not have that much impairment in performing daily chores.  

In his VA Form 9 received in January 2006, the veteran 
contended that his symptoms included problems with breathing 
and sleeping, and erectile dysfunction.

The record as a whole, however, contains medical records that 
only attribute the veteran's reported fatigue and left upper 
extremity distal phalanges sensory neuropathy to his non-
Hodgkins lymphoma.  Hence, the balance of conditions 
complained of by the veteran at his October 2004 hearing and 
in his VA Form 9 may not be attributed to his non-Hodgkins 
lymphoma or residuals of that disease or its treatment.  
Questions of medical etiology are beyond lay capacities.  
Espiritu; cf. Jandreau.

Private treatment records include 1999 records reflecting 
cardiac bypass surgery in January 1999.  

In an private August 2005 follow-up for cardiovascular 
disease, the veteran was noted to be status post bypass 
surgery with history of congestive heart failure, 
hypolipoproteinemia, dyspnea.  Current conditions included 
mild left ventricular dysfunction and ischemic 
cardiomyopathy.  The examiner assessed history of congestive 
heart failure, clinically compensated; ischemic 
cardiomyopathy, with mild left ventricular dysfunction; 
stable angina; and clinically stable ischemic dilated 
cardiomyopathy.
 
A July 2005 private treatment record from the veteran's 
source of ongoing treatment for his non-Hodgkins lymphoma 
noted that the veteran was five years post diagnosis, and 
that he had completed all treatments in 2001.  The examiner 
noted that symptoms including peripheral neuropathy and 
fatigue persisted.  Objective findings were largely negative, 
with good airway entry of the lungs, cardiac with regular 
rate and rhythm, and neurological findings nonfocal.  
Hematology/oncology treatment consisted of continued 
observation only.  The stable and non-acute findings noted in 
this record are essentially consistent with those for ongoing 
observational treatment of the veteran's non-Hodgkins 
lymphoma for the rating period under appeal, beginning from 
the period of rating reduction in question, from September 1, 
2003.  

Upon official examination in May 2006, the veteran's history 
was noted of non-Hodgkins lymphoma with fatigue and 
peripheral neuropathy.  The veteran did not report at the 
examination what parts of the body were affected by nerve 
disease.  The examiner noted that the veteran had tingling 
and numbness, with decreased sensation to pinprick in those 
parts, in the distal phalanges of the left upper extremity.  
The examiner assessed that the veteran's complained-of 
fatigue and his peripheral neuropathy were due to 
chemotherapy used to treat the non-Hodgkin's lymphoma.  The 
examiner noted that neurological function testing did not 
show motor nerve impairment, and did not show neurological 
impairment of any parts except the left upper extremity, as 
noted.  

The May 2006 examiner continued the diagnosis of non-
Hodgkin's lymphoma with fatigue and peripheral neuropathy.  
CBC results were within normal limits.  Hemoglobin level was 
15.6 g/dL, and hematocrit was 44.3%.  

While the veteran has testified to difficulties with fatigue, 
he has not testified to significant impairment due to 
fatigue, and indeed testified that he performed daily chores 
without significant impairment and did his woodworking only a 
bit slower than he might have otherwise.  He has further 
testified to circulatory problems producing this fatigue-
related impairment, and indeed treatment records reflect 
significant circulatory impairment not medically shown to be 
related to the veteran's non-Hodgkin's lymphoma.  Significant 
chronic fatigue due to non-Hodgkin's lymphoma has not been 
found in the medical record.  In short, limited fatigue and 
sensory neuropathy in the left upper extremity distal 
phalanges constitute the extent of the medically attributed 
symptoms of the veteran's non-Hodgkin's lymphoma status post 
cancer excision, radiation, and chemotherapy.  

In this case, the veteran has some slight fatigue, as he has 
attested.  Espiritu; cf. Jandreau.   More severe fatigue has 
not been shown, and is not indicated to be attributable to 
the veteran's non-Hodgkin's lymphoma, including in light of 
his non-attributed significant, constitutionally impairing 
post-operative cardiovascular disease.  

Accordingly, the Board finds that for the entire rating 
reduction period beginning on September 1, 2003, the 
preponderance of the evidence is against entitlement to a 
higher disability rating for non-Hodgkin's lymphoma than the 
10 percent assigned.  Diagnostic Codes 7715, 7799-7700.  

The Board has reviewed the entire record and finds that the 
10 rating assigned by virtue of this decision for non-
Hodgkins lymphoma reflects the most disabling this disorder 
or its residuals have been since the September 1, 2003, 
effective date of reduction from 100 percent for that disease 
or its residuals.  Thus, the Board concludes that staged 
ratings for this disorder are not warranted for the period 
beginning September 1, 2003.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  


ORDER

A disability rating in excess of 10 percent for non-Hodgkins 
lymphoma, for the period beginning September 1, 2003, is 
denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


